Citation Nr: 1416198	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-47 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A videoconference hearing was requested in November 2010, but the Veteran later withdrew his request in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations for his claimed disabilities in June 2010; however, these examinations were canceled.  The Veteran indicated he was unable to attend due to being out of town for work.  These examinations should be rescheduled, and all pertinent ongoing VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file copies of the Veteran's treatment records from the Albany VA Medical Center, dated since June 2010.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The audiologist must obtain a complete history from the Veteran and provide opinions as to the following:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss had its clinical onset during service or is otherwise related to service, to include in-service noise exposure.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus had its clinical onset during service or is otherwise related to service, to include in-service noise exposure.

The audiologist must provide complete explanations for the reasons for his or her conclusions.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or a psychologist.  The examination should include any diagnostic testing or evaluation deemed necessary.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify all current psychiatric disorders found to be present (i.e., PTSD, depression, etc.).

In regard to each diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors of Vietnam service described by the Veteran.  For the purpose of rendering this opinion, the Veteran's description of his in-service stressors should be presumed to be true.

The examiner must provide complete explanations for the reasons for his or her conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

